Citation Nr: 1227157	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-18 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for unspecified arthritis (other than the left wrist).

2.  Entitlement to service connection for a left testicular cyst.    

3.  Entitlement to service connection for a perirectal abscess.

4.  Entitlement to service connection for a left wrist disability.

5.  Entitlement to an initial compensable evaluation for sleep apnea.

6.  Entitlement to an initial compensable evaluation for mechanical low back strain.

7.  Entitlement to an initial compensable evaluation for Frey's syndrome.

8.  Entitlement to an initial compensable evaluation for a skin disability, to include dyshidrotic eczema, dermatophytosis, eczema, and onychomycosis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from September 1978 to February 1987, and from February 1990 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  [The arthritis issue has been recharacterized as noted on the title page to better reflect the medical evidence of record.]  

A claim for service connection for left ear hearing loss has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The claims for service connection for a left wrist disability and for compensable ratings for the service-connected Frey's syndrome and skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At no time during the current appeal has unspecified arthritis (other than the left wrist) been shown.  
2.  At no time during the current appeal has a left testicular cyst been shown.  

3.  At no time during the current appeal has a perirectal abscess been shown.  

4.  The service-connected sleep apnea is manifested by persistent daytime hypersomnolence, but does not require the use of a nasal continuous positive airway pressure (CPAP) machine.  

5.  The service-connected mechanical low back strain is manifested by limited motion during flare-ups (of pain, stiffness, and weakness).  However, muscle spasms, guarding, ankylosis, and incapacitating episodes have not been shown.


CONCLUSIONS OF LAW

1.  Unspecified arthritis (other than the left wrist) was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  A left testicular cyst was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2011). 

3.  A perirectal abscess was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2011). 

4.  The criteria for an initial 30 percent evaluation, but no higher, for sleep apnea have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1 - 4.7, 4.97, Diagnostic Code (DC) 6847 (2011). 

5.  The criteria for an initial evaluation of 10 percent, but no higher, for mechanical low back strain have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1 - 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5237 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in June 2008 complied with VA's duty to notify the Veteran with regards to the service connection issues addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Where, as here with the claims for initial compensable evaluations for the service-connected sleep apnea and mechanical low back strain, service connection has been granted, that claim is substantiated.  No additional VCAA notice is not required with respect to the downstream issue of the rating assigned to the now service-connected disabilities.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  VA has obtained service treatment records (STRs).  He has indicated that there are no other relevant medical records.  See July 2008 VA Form 21-4142.  

VA also afforded the Veteran a physical examination.  The July 2008 VA examination is adequate for adjudication purposes.  The examiner described in full the current manifestations of the Veteran's sleep apnea and low back disability.  He found no evidence of arthritis (other than the left wrist), left testicular cyst, or perirectal abscess based on examination of the Veteran and his reported history.  The Board acknowledges that the doctor did not examine the Veteran's genitalia, specifically, the left testicle.  However, there is no competent medical evidence of record suggesting a current diagnosis of left testicular cyst.  In fact, the Veteran represented to the examiner that the cyst had resolved.

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection-Unspecified Arthritis (Other Than The Left Wrist), Left Testicular Cyst, And Perirectal Abscess

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
In this regard, the Board acknowledges that the Veteran served on active duty during the Persian Gulf Era.  Significantly, however, service personnel records do not show that he served in the Southwest Asia theater of operations.  In fact, his DD 214 shows that he had no foreign service.  Accordingly, consideration of the Veteran's service connection claims on the bases of undiagnosed illnesses is not warranted.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).

In the current appeal, STRs show that a September 2003 ultrasound revealed a 4 mm cyst on the left testis.  

In June 2007, the Veteran was treated for an unrelated problem.  At that time, it was noted that a perirectal abscess or fistula had resolved.

In October 2007, the Veteran was treated for left wrist pain and stiffness, and difficulty lifting heavy objects.  The initial assessment was joint pain, localized in the left wrist.  A follow up visit later that month shows that a rheumatoid arthritis test was negative.  The provider noted that the Veteran had "minimal other joint complaints."  The diagnosis was monoarticular arthritis.  

A December 2007 Report of Medical Assessment shows that the Veteran intended to seek VA disability for "joint issues."

A January 2008 retirement examination report contains normal clinical musculoskeletal, genitalia, and rectal evaluations.  On the accompanying medical history report, the Veteran reported a history of swollen or painful joints.  Specifically, he indicated that he was currently receiving treatment for his left wrist and elbow.  He also reported pain in both knees.  Notably, the Veteran did not respond to the question concerning arthritis, rheumatism, or bursitis.  In addition, on Dental Health Questionnaires dated from 1988 to 2007, the Veteran checked the "no" box for arthritis.  

In July 2008, the Veteran underwent a VA examination.  He reportedly had had a perirectal abscess one year earlier.  He was treated for two weeks with antibiotics, after which it resolved.  He also reported having "felt something" during a testicular self-examination, but that "nothing was seen" on ultrasound.  The cyst had reportedly gone away, and he had not experienced any problems with his bladder function or sexual performance.  He did not report any complaints of joint pain other than the left wrist.  A rectal examination was normal.  The examiner diagnosed testicular cyst and perirectal abscess, resolved, with no residual functional impairments.  He also diagnosed left wrist musculoskeletal strain with no residual functional impairment.  He did not diagnose arthritis of any joint.

As discussed above, there are no post-service treatment records in the claims file.  

Service connection cannot be granted in the absence of a current disability. Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  A service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Significantly, at no time during service or since discharge has the Veteran been diagnosed with or treated for a current arthritis disability of any joint other than his left wrist.  The Board acknowledges that an in-service September 2003 ultrasound revealed a small left testicular cyst.  There are also indications that the Veteran may have had a perirectal abscess in June 2007.  However, on VA examination in July 2008, five years after the in-service testicular cyst diagnosis and less than one month after separation from service, the Veteran reported that both the testicular cyst and the perirectal abscess had resolved.  

The Board also acknowledges the Veteran's contention that he has unspecified arthritis.  The Veteran is competent to attest to symptomatology that he experiences such as pain.  However, he is not competent to provide an opinion of a current disability, as he does not have the requisite medical expertise.  As discussed, the VA examination report is negative for objective findings of arthritis (other than the left wrist).  The Veteran's contentions of a chronic disability are outweighed by the objective clinical findings and conclusions made by the VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claims for service connection for unspecified arthritis (other than the left wrist), a left testicular cyst, and a perirectal abscess.  The benefit-of-the-doubt doctrine does not apply, and these service connection claims must be denied.  See Gilbert, 1 Vet. App 49.

III.  Increased (Compensable) Ratings For Service-Connected Sleep Apnea And Mechanical Low Back Strain

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      A.  Sleep Apnea

Sleep apnea is evaluated under DC 6847.  A noncompensable evaluation is assigned for an asymptomatic condition, but with documented sleep disorder breathing.  A 30 percent evaluation is assigned when there are symptoms of persistent daytime hypersomnolence.  The assignment of a 50 percent rating requires the use of a breathing assistance device such as a CPAP machine.  A 100 percent evaluation is warranted when there is chronic respiratory failure with carbon dioxide retention or cor pulmonale, or if a tracheostomy is required.  38 C.F.R. § 4.97, DC 6847. 

STRs show that the Veteran was treated for snoring in January 2008.  His wife had reported snoring and witnessed apnea, which had worsened during the previous 3-4 years.  He reported "some daytime somnolence."  The Veteran's Epworth Sleepiness Scale (ESS) score was 10, which indicates excessive daytime sleepiness.  The diagnosis was obstructive sleep apnea.  A sleep study was ordered.  However, that report is not in the claims file.

The July 2008 VA examination report shows that the Veteran reported a long history of snoring and witnessed apnea by his wife.  He also complained of "some mild daytime hypersomnolence."  The Veteran reported that a February 2008 sleep study showed mild sleep apnea that was not severe enough to warrant the use of a CPAP machine.  The diagnosis was sleep apnea, stable, with no reported residual functional impairments.

Considering the evidence of record in light of the above, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's sleep apnea more nearly approximates the criteria for a 30 percent evaluation throughout the entire time period on appeal.  The medical evidence establishes that the Veteran has experienced persistent daytime hypersomnolence as a result of his sleep apnea.  The  Veteran has repeatedly complained of fatigue and difficulty staying awake during the day because of his sleep apnea.  These complaints warrant a 30 percent evaluation under DC 6847.  As such, the assignment of an initial evaluation of 30 percent is warranted.

However, the evidence of record does not reflect symptomatology of sleep apnea that would meet the criteria for an evaluation in excess of 30 percent.  While the evidence of record demonstrates persistent daytime hypersomnolence, there is no evidence that the Veteran has required use of a CPAP machine.  Indeed, he specifically told the VA examiner that his disability is not severe enough to warrant the use of a CPAP machine.  The Veteran does not manifest cor pulmonale, carbon dioxide retention, or chronic respiratory failure.  He has not required a tracheostomy.  Accordingly, an initial evaluation higher than 30 percent cannot be granted under DC 6847.

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the respiratory system, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.97, DCs 6502-6846 (2011).

      B.  Low Back

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, DC 5237, Note 4.  In addition, the Schedule provides for consideration of additional functional impairment of joints due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Formula for Rating IVDS Episodes provides for a 20 percent rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  Note (1) to DC 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a. 

When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.   38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

STRs reveal that, in January 1992, the Veteran was treated for low back pain with S1 radicular symptoms and reduced Achilles reflex on the left.  

In December 1992, the Veteran was treated for low back pain after a lifting injury.  Flexion was to 90 degrees, and extension was to 10 degrees.  Straight leg raising was negative.  A motor examination was normal.  There was dullness to pinprick over both Achilles to the middle third of the calves and to both lateral feet.  X-rays were normal.  The impression was "probable disc with S1 radiculopathy."  A follow up note dated January 1993 indicates that the Veteran's back pain had resolved.

The January 2008 retirement examination report shows that the Veteran reported recurrent back pain and numbness in his left leg.

At the July 2008 VA examination, the Veteran reported the onset of low back pain in 1993 after a twisting/lifting injury.  He denied the use of any assistive devices.  He worked full-time with no reported time lost from work in the past 12-months.  He reported a history of flare-ups 1-2 times per year, lasting 3-4 days with no clear triggers.  At those times, he also experienced stiffness, weakness, an intermittent burning/shooting pain into his right leg, and a constant numbness in his right calf.  These symptoms resolved when the flare-up ended.  Functional restrictions during flare-ups included the inability to work or drive.  The last flare-up had occurred in May 2007.  Upon physical examination, posture and gait were normal.  Flexion was to 90 degrees; extension was limited by pain at 30 degrees.  Lateral flexion and lateral rotation were to 30 degrees, bilaterally.  The measured range was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitions.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  There were no postural abnormalities, ankylosis, or abnormal musculature of the back.  Deep tendon reflexes were 2+ bilaterally with no sensory or motor deficits.  Peripheral pulses were 2+ bilaterally.  The examiner found no evidence of incapacitating episodes.  X-rays revealed degenerative disc disease at the L5-S1 level.  The examiner diagnosed "mechanical low back strain with history of lumbar disc disease with intermittent flares with mild to moderate residual functional impairments during flares only."

The Board has considered the Veteran's competent and credible subjective reports of functional impairment during periods of flare-ups.  Specifically, he has reported stiffness, weakness, an intermittent burning/shooting pain into his right leg, and a constant numbness in his right calf.  These symptoms resolve when the flare-up is over.  Functional restrictions during flare-ups include the inability to work or drive.  

The United States Court of Appeals for Veterans Claims (Court) has observed that "when pain is associated with movement, to be adequate for rating purposes an examination must 'compl[y] with the requirements of § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time.'"  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011), quoting DeLuca, 8 Vet App. at 206 (emphasis added).  

Notably, the July 2008 VA examiner determined that the Veteran's symptoms during flare-ups equate to a mild to moderate residual functional impairment.  The Board finds that the application of a higher disability evaluation based on functional loss due to pain on movement of a joint applies under 38 C.F.R. §§ 4.40, 4.45, and 4.49.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Specifically, the evidence more closely approximates the criteria for a 10 percent evaluation under DC 5237.  

However, a 20 percent rating is not warranted.  No limitation of motion was demonstrated upon examination in July 2008, and the combined range of motion of the Veteran's lumbosacral spine was greater than 120 degrees, even taking into account his complaints of pain on motion.  In addition, no muscle spasm, guarding, or anklyosis was shown.  As previously discussed, the July 2008 VA examiner found no signs of incapacitating episodes.  Finally, the functional impairment described is simply not the equivalent of limitation of flexion to more than 30 degrees but not greater than 60 degrees.  Generally, the degrees of stability by the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  § 38 C.F.R. 4.1  The evidence does not support an evaluation higher than 10 percent, to include on the basis of functional loss.

The Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his service-connected low back disability.  The medical evidence of record does not identify any separate neurological findings or disability.  The Veteran underwent a neurological examination of his lower extremities during the July 2008 VA examinations, and the findings revealed that his motor functions were within normal limits and his reflexes were also found to be intact.  Specifically, deep tendon reflexes were 2+ bilaterally with no sensory or motor deficits, and peripheral pulses were 2+ bilaterally.  Thus, while the Veteran has reported pain and numbness in his right leg during flare-ups, the objective medical evidence of record does not demonstrate that the Veteran has a neurological disability as a result of his low back condition.  Additionally, no bowel or bladder dysfunction has been shown to be associated with the Veteran's service-connected low back disability.  Thus, a separate rating based on associated neurological abnormalities is not warranted at anytime during the appeal period.  

      C.  Additional Considerations

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected sleep apnea and low back disabilities.  Based upon the record, the Board must conclude that at no time during the appeal period has either disability been more disabling than as currently rated under the present decision of the Board.

If the schedular evaluations are inadequate, the RO must refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where the service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id.  

The schedular ratings in this case are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the evidence of record reflects that those manifestations are not present here.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's sleep apnea and low back disabilities.  His complaints (pain and sleepiness) and the findings made by the various medical professionals are the symptoms included in the criteria found in the rating schedule for these disabilities.  Hospitalization and marked interference of employment, as a result of these service-connected disabilities, has not been shown.  Thus, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Lastly, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  In this regard, the Veteran indicated to the July 2008 VA examiner that he works full-time.  Therefore, a TDIU claim has not been raised by the record or by the Veteran himself.


ORDER

Service connection for unspecified arthritis (other than the left wrist) is denied.  

Service connection for a left testicular cyst is denied.  

Service connection for a perirectal abscess is denied.  

An initial evaluation of 30 percent for sleep apnea is granted, subject to the regulations governing payment of monetary benefits.

An initial evaluation of 10 percent for mechanical low back strain is granted, subject to the regulations governing payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the remaining issues on appeal.

	A.  Left Wrist

The July 2008 VA examiner diagnosed left wrist musculoskeletal strain with no residual functional impairments.  A physical examination and X-rays were normal.  However, STRs dated less than one year earlier in October 2007 show that the Veteran was diagnosed with left wrist arthritis.  Furthermore, the Veteran has consistently complained of left wrist pain, and the October 2007 treatment records establish tenderness on palpation.

Thus, the Board believes that a new VA examination by a different doctor should be provided to address this issue-to include whether the Veteran has a chronic left wrist disability and, if so, the etiology of such diagnosed disability.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

	B.  Frey's Syndrome

STRs establish that the Veteran presented in 1984 with an enlarged painless parotid gland, which was surgically removed and found to be benign.  The November 1984 operative report notes that examination of the facial nerve in the recovery room revealed it to be intact bilaterally and symmetrically, with good motion of all branches of the facial nerve on the right and left side and only minimal weakness of the left buccal branch.  The Veteran was diagnosed with Frey's syndrome (gustatory sweating) a few months later after complaining of sweating on the right cheek area adjacent to the ear when he ate, saw, thought about, or talked about certain kinds of food.  A January 1987 examination report contains an abnormal neurologic evaluation.  Specifically, the doctor noted decreased sensation on the left side of the Veteran's face that had been present since the surgery.  

The Veteran submitted to a VA general medical examination in July 2008.  The examiner noted that the condition was stable.  The diagnosis was benign parotid mass removed surgically with residual development of Frey's syndrome "with mild residual functional impairments."  

In November 2008, the RO granted service connection for Frey's syndrome under a diagnostic code by analogy.  However, it does not appear that the RO considered other relevant codes-including DC 8207 for associated neurological impairment and DC 5325 for muscle injury of facial muscles.  This code section dictates that injury to the facial muscles should be evaluated as a functional impairment of the seventh (facial) cranial nerve neuropathy (under DC 8207) or as a disfiguring scar (under DC 7800).  [The Veteran is currently service-connected for parotid neoplasm with residual scar (10%), although that issue is not currently on appeal.]  The minimum disability rating to be afforded under DC 5325 is 10 percent if the disability interferes to any extent with mastication.  

The medical evidence of record establishes that the Veteran complained of a three-year history of facial numbness in 1987.  The July 2008 examiner did not address this issue.  Nor did the examiner address the issue of mastication.  Furthermore, it is unclear what is meant by the finding of "mild residual functional impairments."  Thus, the Board finds that there is insufficient evidence in the claims file to determine the level of the current disability.  The claim must therefore be remanded for a new examination.  

	C.  Skin Disability

The Veteran was afforded a VA examination in July 2008.  The Board finds that the examination report does not adequately reveal the present state of the Veteran's skin disability.  Specifically, there is no discussion of the Veteran's eczema and dermatophytosis.  Thus, the Board finds that a remand of the Veteran's compensable rating claim is necessary to secure an examination to ascertain the current level of his skin disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination with an appropriate medical professional other than the examiner who conducted the July 2008 examination to determine the nature, extent, and etiology of any current left wrist disability that the Veteran may have.  All indicated tests and studies should be performed.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  A notation to the effect that this review has taken place should be annotated in the evaluation report.  All necessary tests should be accomplished.  

All pertinent left wrist pathology shown on examination should be annotated in the evaluation report.  The examiner should provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any diagnosed left wrist disability had its clinical onset in service, or is otherwise related to the Veteran's active duty.  [In answering this question, the examiner should specifically address the October 2007 STRs, which show a "diagnosis" of left wrist arthritis, as well as the Veteran's contentions.]  

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Also, schedule the Veteran for a VA neurologic examination with an appropriate medical professional other than the examiner who conducted the July 2008 examination to determine the full nature and extent of his service-connected Frey's syndrome.  The claims folder, to include a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All necessary tests, studies, and consultations should be accomplished.  

The examiner should provide a detailed description of the symptoms and clinical findings relative to the Veteran's Frey's syndrome-including in particular whether there is any associated numbness (and, if so, the extent of such numbness) and whether this disability interferes with mastication.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Also, schedule the Veteran for a VA dermatological examination with an appropriate medical professional other than the examiner who conducted the July 2008 examination.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests and studies should be performed.  

The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's dyshidrotic eczema, dermatophytosis, eczema, and onychomycosis.  In particular, the examiner should provide specific findings as to the percentage of the Veteran's entire body affected by these disorders, as well as the percentage of the exposed areas of his body that are affected by these disorders.  The examiner must also indicate whether treatment includes systemic therapy such as corticosteroids or other immunosuppressive drugs, and, if so, the total duration of such treatment in the past 12 month period.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Then, readjudicate the remaining claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


